TEE    ATIWRNEY              GENERAL
                              OF    TEXAS
                              AUSTIN.     T-
PRIOE   DAN-
A----

                                   fig   13, 1948


          Hon. James C. Martin             Opinion No. V-574
          County Attorney
          Nueces County                    Re: Article 28025-2, V. C.
          Corpus Chrlsti, Texas                3   appropriating
                                               SGte-aid to Corpus
                                               Christ1 Junior College
                                               at Corpus Christi.
          Dear Sir:
                    We refer to your recent inquiry concerning the
          ability of Corpus Christi Junior College Trustees to
          change its name to Corpus Christ1 College without alter-
          ing its eligibility for State aid under Article 281.554,
          Vernon's Civil Statutes. We understand that it is pro-
          posed that only the name of the college be changed and
          that the status of the district as a public junior col-
          lege district as created will in no manner be changed.
                    The purpose of Article 28153-2 is to provide
          State aid appropriations to certain designated public
          junior colleges which qualify thereunder. By its deslg-
          nation of the junior colleges by name in Section 3 there-
          of, the Legislature has limited its appropriation to
          those colleges recognized therein. The Act clearly aims
          to aid, among other junior colleges named and located in
          other parts of Texas, the public junior college existing
          at Corpus Christi at the time the appropriation was made,
          irrespective of whatever Its official name as desFgnated
          by the local proper authorities might be.
                    The manner In which the Legislature designated
          the public junior colleges which shall be entitled to re-
          ceive said State aid, other requirements of the Act having
          been met, shows it Intended that the public junior col-
          lege at Corpus Christ1 should be entitled to the appro-
          priation made therein, whatever its name may be. Sec-
          tion 3, H.B. 52, Acts of 50th Legislature, R.S., 1947, p.
          585.
Hon. James C. Ma&in,   page 2     (v-574)



                        SUMMARY

          The fact that the trustees of Corpus
     Christ1 Junior College District change the
     name to Corpus Christ1 College would not
     affect Its eligibility to receive State
     aid under Article 28155-2.  The status or
     name of the junior college district is not
     changed thereby.
                                     Yours   very truly,
                                  ATTOREEY GENERAL OF TEXAS



CEO:mw                                Chester E. Ollison
                                      Assistant